USDC IN/ND case 3:20-cv-00916-RLM-MGG document 13 filed 02/02/21 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

WENDY MEDBOURN,                         )
                                        )
                        Plaintiff       )
                                        )    Cause No. 3:20-cv-916-RLM-MGG
           v.                           )
                                        )
PEKIN INSURANCE COMPANY,                )
                                        )
                       Defendants       )

                                     ORDER
      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ joint stipulation

of dismissal [Doc. No. 12], this case is DISMISSED with prejudice. The Clerk is

directed to enter judgment accordingly.

      SO ORDERED.

      ENTERED: February 2, 2021

                                             /s/ Robert L. Miller, Jr.
                                            Judge, United States District Court
